Citation Nr: 1706458	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  06-14 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for sleep apnea, including as due to service-connected residuals of asbestosis.

3.  Entitlement to service connection for a respiratory disorder, to include sinusitis and allergic rhinitis, including as due to service-connected residuals of asbestosis.

(The issue of whether the October 28, 2008 Board of Veterans' Appeals (Board) decision finding that the moving party was not entitled to service connection for a low back disability should be revised or reversed on the grounds of clear and unmistakable error (CUE) will be the subject of a separate Board decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to October 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the RO in Seattle, Washington, which, in pertinent part, denied service connection for sleep apnea and a sinus disorder.  This matter also comes on appeal from an October 2009 RO rating decision which, in pertinent part, reopened and again denied the issue of service connection for a low back disability.  

The instant matter has been before the Board on multiple occasions.  Most recently, in an October 2015 Remand, the Board remanded the issues on appeal to obtain new VA medical opinions and to schedule the Veteran for a hearing before the Board on the back disability issue.  Here, the Board dismisses the back disability issue and again remands the issues of service connection for sleep apnea and a respiratory disorder.  As such, the Board need not address remand order compliance required under Stegall v. West, 11 Vet. App. 268 (1998), at this time.

The Veteran testified before a Veterans Law Judge (VLJ) in July 2007 about the sleep apnea and respiratory issues at a Board hearing at the RO in Seattle, Washington (Travel Board hearing).  A transcript of the hearing is associated with the record.  Subsequently, the VLJ who conducted the hearing retired.  In August 2015, the Board sent the Veteran a letter informing of this and indicating that the Veteran could have another hearing with the VLJ who would now be deciding the appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 20.707, 20.717 (2016).  In September 2015, the Veteran declined the offer of another hearing and requested that the Board proceed with the sleep apnea and sinusitis appeals.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2016).  Further, as to the back disability issue, the Veteran testified from Seattle, Washington, at a January 2016 Board videoconference hearing before the undersigned VLJ, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of service connection for sinusitis, including as due to service-connected residuals of asbestosis, to service connection for a respiratory disorder, to include sinusitis and allergic rhinitis, including as due to service-connected residuals of asbestosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  In a corresponding decision on the issue of whether an October 28, 2008 Board of Veterans' Appeals (Board) decision finding that the moving party was not entitled to service connection for a low back disability should be revised or reversed on the grounds of CUE, the Board granted the Veteran's December 2016 motion to have the case advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for sleep apnea, including as due to service-connected residuals of asbestosis, and a respiratory disorder, to include sinusitis and rhinitis, including as due to service-connected residuals of asbestosis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a corresponding Board decision issued alongside the instant decision, the Board found an October 28, 2008 Board decision denying service connection for a low back disability to be clearly and unmistakably erroneous.

2.  Upon finding the October 28, 2008 Board decision clearly and unmistakably erroneous, the Board revised the decision to reflect a grant of service connection for degenerative joint disease (DJD) of the lumbar spine from May 18, 2005, the date of claim for service connection for a back disability.


CONCLUSION OF LAW

The issue of whether new and material evidence has been received to reopen service connection for a low back disability, and if so, whether service connection is warranted, has been rendered moot by the grant of service connection for degenerative joint disease of the lumbar spine from May 18, 2005, leaving no question of fact or law to be decided by the Board.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal of New and Material/Service Connection Back Disability Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In a corresponding Board decision issued alongside the instant decision, the Board finds an October 28, 2008 Board decision denying service connection for a low back disability to be clearly and unmistakably erroneous.  See 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-1411 (2016).  Upon making this finding, the Board revised the decision to reflect a grant of service connection for DJD of the lumbar spine (a low back disability) from May 18, 2005, the date of claim for service connection for a back disability.  As such action represents a complete grant of benefits as to the back disability issue, there remain no questions of fact or law for the Board to decide on the issue of whether new and material evidence has been received to reopen service connection for a low back disability, and if so, whether service connection is warranted.

The Board notes that the evidence of record indicates that the Veteran was diagnosed with other lumbar spine disabilities in addition to DJD, including degenerative disc disease (DDD).  Where a veteran is diagnosed with multiple spinal disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the DJD of the lumbar spine from the symptomatology of the DDD or any other lumbar spine disability.  As such, the Board has attributed all lumbar spine disability symptomatology and functional impairment to the now service-connected DJD of the lumbar spine, and the RO should consider all of the Veteran's lumbar spine symptomatology and functional impairment when assigning an initial disability rating from May 18, 2005.  For these reasons, the Board need not consider whether service connection is also warranted for DDD or any other lumbar spine disability.

Further, as the issue of whether new and material evidence has been received to reopen service connection for a low back disability, and if so, whether service connection is warranted, arises from an August 2009 claim, reopening and deciding the merits of the back disorder issue on appeal in the instant decision cannot result in an effective date earlier than that assigned by the Board in the corresponding Board CUE decision (May 18, 2005).  See 38 C.F.R. § 3.400(b)(2)(i) (2016) (an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later).  As such, the earliest effective date assignable for a back disability in the instant decision would be August 2009, which is rendered moot by the fact that in the corresponding Board CUE decision the Board assigned the much earlier effective date of May 18, 2005.

For the above stated reasons, there remain no questions of fact or law for the Board to decide concerning the back disorder issue on appeal.  Accordingly, the Board does not have jurisdiction to review the appeal as to whether new and material evidence has been received to reopen service connection for a low back disability, and if so, whether service connection is warranted.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").


ORDER

The appeal on the issue of whether new and material evidence has been received to reopen service connection for a low back disability, and if so, whether service connection is warranted, is dismissed.



REMAND

VA Examination Law and Regulation 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service Connection for Sleep Apnea

The Veteran received VA sleep apnea examinations in April 2008 and April 2009, and an addendum opinion was obtained in January 2016.  The January 2016 addendum opinion adequately addressed the question of whether the currently diagnosed sleep apnea was caused or aggravated by the service-connected residuals of asbestosis; therefore, remand for an addendum opinion is not necessary as to the secondary service connection theory.

Unfortunately, review of the record reflects that VA has not received an adequate opinion on the question of whether the sleep apnea is directly related to service.  The VA examiner at the April 2008 VA sleep apnea examination appears to render a negative direct service connection opinion, stating that the Veteran, "did not have fatigue, or other symptoms while on active duty in the military."  This opinion appears to ignore an August 2005 lay statement from a fellow service member noting that during service the Veteran would snore and appear to stop breathing.  The service member reported that he would occasionally have to wake the Veteran to ensure that the Veteran was breathing.  Further, the VA examiner does not appear to opine as to whether the Veteran's in-service exposure to asbestos may have resulted in the currently diagnosed sleep apnea.  As such, remand is warranted to obtain the necessary direct service connection opinions.

Service Connection for a Respiratory Disorder 

In its October 2015 decision, the Board remanded the issue of service connection for sinusitis to obtain an adequate secondary service connection opinion.  Per a January 2016 opinion report, after thoroughly reviewing all the evidence of record, the VA examiner opined that the Veteran did not have sinusitis.  Rather, the VA examiner diagnosed the Veteran with the respiratory disorder of allergic rhinitis.  At the conclusion of the examination, the VA examiner stated, "no medical opinion was requested concerning the possibility of permanent aggravation of allergic rhinitis beyond the normal progression of the disease by asbestosis.  Thus, no medical opinion was rendered.  If you would like a medical opinion, please request one on another 2507, and I will be happy to provide it."  It appears from the record that no secondary opinion concerning whether allergic rhinitis may have been caused or aggravated by the service-connected residuals of asbestosis was requested.  As such, remand is necessary to obtain a secondary service connection opinion.  Additionally, a direct service connection opinion concerning allergic rhinitis is also necessary.

The Board notes that at an April 2009 VA respiratory examination the Veteran was diagnosed with a left nasal septal deviation.  It does not appear that VA has obtained either a direct or secondary service connection opinion concerning this nasal disorder.  As such, on remand the appropriate opinions should also be obtained for this diagnosed disorder.

Outstanding Documentation

Finally, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding private treatment records.  Additionally, the AOJ should attempt to obtain any outstanding VA treatment (medical) records for the period from October 2009.

Accordingly, the issues of service connection for sleep apnea and a respiratory disorder are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (2014) and 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Contact the Veteran and request information as to any private medical treatment for sleep apnea and/or any respiratory disorders.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the sleep apnea and/or respiratory disorders, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's sleep apnea and/or respiratory disorders, not already of record, for the period from October 2009.

3.  Return the January 2016 VA sleep apnea and respiratory opinions to the VA examiner who rendered the opinions for additional addendum opinions.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiners(s) determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner(s) should advance the following opinions:

Service Connection for Sleep Apnea

A)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed sleep apnea is related to the symptoms of snoring and cessation of breathing while sleeping witnessed by a fellow service member during active service?

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed sleep apnea was caused by in-service exposure to asbestos?

Service Connection for a Respiratory Disorder

A)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed allergic rhinitis and/or left nasal septal deviation are related to asbestos exposure during service, or were otherwise incurred during active service?  In rendering this opinion, the VA examiner should specifically address the Veteran's multiple in-service respiratory complaints and treatment.

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected asbestosis, to include any identified residuals of the disease, caused the currently diagnosed allergic rhinitis and/or left nasal septal deviation?

C)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected asbestosis, to include any identified residuals of the disease, aggravated (that is, worsened in severity) the currently diagnosed allergic rhinitis and/or left nasal septal deviation?

If it is the examiner's opinion that there is aggravation of allergic rhinitis and/or left nasal septal deviation, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

4.  Then, readjudicate the issues of service connection for sleep apnea, including as due to service-connected residuals of asbestosis, and a respiratory disorder, to include sinusitis and allergic rhinitis, including as due to service-connected residuals of asbestosis.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


